DETAILED ACTION
Claims 1-11, 14-18 and 21-41 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments
The Applicant argues (see page 12), with respect to the rejection of claims 1-6 under 35 U.S.C. 101, that Claim 1 has been amended by taking the Examiner's suggestion to recite, in part, at least a processor "coupled to memory," to cure the alleged deficiencies of claims l-6.
In response to the Applicant’s argument, while claim 1 has been amended to recite “a capability service, included in a controller virtual machine including at least a processor coupled to memory“, it appears that the claimed system, while comprising a 

In response to the Applicant’s argument (see pages 13-15), with respect to the rejection of claims 1, 7, 14 and 21 under 35 U.S.C. 103, the rejection of claims 1, 7, 14 and 21 under 35 U.S.C. 103 has been withdrawn in view of the amendments made to the claims. However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. PGPub 2014/0244811) in view of Hammer et al. (U.S. PGPub 2013/0166703) further in view of Alsina et al. (U.S. PGPub 2014/0223423) further in view of Buendgen et al. (U.S. PGPub 2017/0170971) is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 26-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite “A system comprising: a capability store…a capability service…” Paragraph 0012 of the instant specification discloses that the capability service may be a software that is executed on a processing device and that the capability store may be any suitable device or software for storing capability information, such as a memory, a database, or a flat file system. While the claims recite “a controller virtual machine including at least a processor coupled to memory”, the system merely comprises the capability service included in the controller virtual machine, not the controller virtual machine including at least a processor coupled to memory. Hence, a person of ordinary skill in the art would interpret the limitations to mean merely computer executable functions, rendering the claimed system comprising merely executable functions (software per-se), which is non-statutory. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 5-9, 14-17, 21-24, 29, 33, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. PGPub 2014/0244811) in view of Hammer et al. (U.S. PGPub 2013/0166703) further in view of Alsina et al. (U.S. PGPub 2014/0223423) further in view of Buendgen et al. (U.S. PGPub 2017/0170971).

Regarding claims 1, 14 and 21, Jacobs teaches A system comprising: a capability store configured to store capabilities of a component; (Jacobs, see figs. 3-5; see paragraph 0024 where access to many features 310, including, but not limited to, voice recognition, GPS, voice mail, CDMA2000 1x data rates, caller ID, MP3 and others; see paragraph 0025 where activates a feature 310 by requesting the component 305 from the download server...)
receiving a query, from an application program, for capabilities of the component a distributed system; (Jacobs, see figs. 4 and 5; see paragraph 0030 where indicating to the platform that this feature has been requested and the platform initiating the availability of that feature on the wireless device; see paragraph 0034 where the application may request the feature be activated)
determining the capabilities of the component in the distributed system from a capability store; (Jacobs, see figs. 4 and 5; see paragraph 0030 where indicating to the platform that this feature has been requested and the platform initiating the availability 
respond to the query with information about the capabilities of the component; (Jacobs, see figs. 4 and 5; see paragraph 0032 where the server may be required to indicate in the profile that this feature is being activated for the wireless device. This may be the case even if the server is not being used for the feature. For example, if a feature is activated for a wireless device that only uses the wireless device resources, such as an MP3 feature or a GPS feature, the server may be notified of this so that it can track that the wireless device has this capability and can bill for this added feature; see paragraph 0036 where downloads the component with the expiration date and executes the component (Step 505). In one embodiment, this component contains the configuring logic for the wireless device, and the expiration date associated with the feature and selected by the user...)
receive a subscription request to subscribe to a particular capability; and (Jacobs, see figs. 4 and 5; see paragraph 0037 where sends a message to the server configuring the feature for the wireless device (Step 515). The server may use the receipt of this message to initiate the configuration steps necessary to activate this feature for the wireless device and/or update any profiles so that the appropriate billing or other desired functions may be performed (Step 520))
However, Jacobs does not explicitly teach a capability service, included in a controller virtual machine including at least a processor coupled to memory, the capability service configured to: 

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs and Hammer to provide the technique of a capability service, included in a controller virtual machine including at least a processor coupled to memory of Hammer in the system of Jacobs in order to allow for service variety and allow flexibility within a standard way of communicating service information (Hammer, see paragraph 0294).
However, Jacobs-Hammer does not explicitly teach in response to a change in the capability store associated with a capability change of the component,
determine whether the particular capability is present in the component; and
if the particular capability is present in the component, respond to the subscription request with a notification.
Alsina teaches in response to a change in the capability store associated with a capability change of the component, (Alsina, see fig. 2; see paragraph 0026 where mobile device can later request from the application service information identifying updates to the applications installed on the mobile device. For example, the request can 
determine whether the particular capability is present in the component; and (Alsina, see fig. 2; see paragraph 0026 where mobile device can later request from the application service information identifying updates to the applications installed on the mobile device. For example, the request can include information identifying the applications installed on the mobile device...; see paragraph 0027 where the application service can compare the installed application information received (receiving installed application information is a change in the capability store) by the application service in the application update request to information about the current versions of the installed applications available through the application service...service can then send to the mobile device information identifying which installed applications have been updated....The updated application information can include a link (e.g., URL) to the application update that the mobile device can use to download the application update)
if the particular capability is present in the component, respond to the subscription request with a notification. (Alsina, see fig. 2; see paragraph 0026 where 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer and Alsina to provide the technique of determining whether the particular capability is present in the component and if the particular capability is present in the component, respond to the subscription request with a notification in response to a change in the capability store associated with a capability change of the component of Alsina in the system of  Jacobs-Hammer in order to provide updates to applications with various improvements without creating an annoying and tedious situation for the user (Alsina, see paragraph 0002).
However, Jacobs-Hammer-Alsina does not explicitly teach wherein the capabilities comprise features associated with a graphical process unit. (GPU), a virtual machine (VM) management service, a communication server, or combinations thereof:

Buendgen teaches wherein the capabilities comprise features associated with a graphical process unit. (GPU), a virtual machine (VM) management service, a communication server, or combinations thereof: (Buendgen, see figs. 3 and 7-8; see paragraph 0060 where the cloud provider to add new physical servers or machines to the hosting system…; see paragraph 0071 where facilitates the hosting system to add a guest server, which is another physical server such as using open platform, to the hosting system and shrouding (or isolating) a virtual server on the guest server from virtual server(s) on the existing physical server in the hosting system...)
wherein the capability change comprises an addition, a removal, or combinations thereof, of a capability of the component: (Buendgen, see figs. 3 and 7-8; see paragraph 0060 where the cloud provider to add new physical servers or machines to the hosting system…; see paragraph 0071 where facilitates the hosting system to add a guest server, which is another physical server such as using open platform, to the hosting system and shrouding (or isolating) a virtual server on the guest server from virtual server(s) on the existing physical server in the hosting system...; see paragraph 0074 where adds a guest server to the hosting system 10, as shown at block 815. The guest server added includes that hardware components that the client device 20A requests...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina and Buendgen to provide the technique of features associated with a graphical process unit. (GPU), a virtual machine 

Regarding claim 5, Jacobs-Hammer-Alsina-Buendgen further teaches wherein the component is hardware-based. (Jacobs, see paragraph 0029 where feature is activated will vary based on several factors specific to the wireless device, including the type of hardware, including processors…)

Regarding claims 6, Jacobs-Hammer-Alsina-Buendgen further teaches wherein the component is software-based. (Hammer, see fig. 11; see paragraph 0024 where using virtual machines; see paragraph 0301 where services using applications 1128, 1138, and 1148. Nodes 1120, 1130, and 1140 may include hypervisors 1122, 1132, and 1142, respectively, as well as virtual machines 1124, 1134, and 1144...)

Regarding claim 7, Jacobs teaches An apparatus comprising: a processor; and at least one non-transitory computer readable medium comprising programming instructions that, when executed, will cause the processor to: transmit a query to a computing node in a distributed system for capabilities of a component in the distributed system, (Jacobs, see figs. 4 and 5; see paragraph 0030 where indicating to the platform that this feature has been requested and the platform initiating the availability of that 
receive a response from the computing node, the response comprising information about the capabilities of the one or more components in the distributed system; (Jacobs, see figs. 4 and 5; see paragraph 0032 where the server may be required to indicate in the profile that this feature is being activated for the wireless device. This may be the case even if the server is not being used for the feature. For example, if a feature is activated for a wireless device that only uses the wireless device resources, such as an MP3 feature or a GPS feature, the server may be notified of this so that it can track that the wireless device has this capability and can bill for this added feature; see paragraph 0036 where downloads the component with the expiration date and executes the component (Step 505). In one embodiment, this component contains the configuring logic for the wireless device, and the expiration date associated with the feature and selected by the user...)
However, Jacobs does not explicitly teach based on the response, determine whether a particular capability is present in the component; and
Hammer teaches based on the response, determine whether a particular capability is present in the component; and (Hammer, see figs. 5-8; see paragraph 0235 where a SUBSCRIBE message is sent by a user...The SUBSCRIBE message is a request-response sequence and the proxy sends a 200 OK response if the SUBSCRIBE message matches the service capabilities of the proxy. If a proxy's service capabilities change...)

However, Jacobs-Hammer does not explicitly teach if the particular capability is not present in the component: transmit a subscription request to the computing node to subscribe to the particular capability; and 
receive a notification from the computing node in responsive to an occurrence that the particular capability is present in the component.
Alsina teaches if the particular capability is not present in the component: transmit a subscription request to the computing node to subscribe to the particular capability; and (Alsina, see fig. 2; see paragraph 0026 where mobile device can later request from the application service information identifying updates to the applications installed on the mobile device. For example, the request can include information identifying the applications installed on the mobile device...; see paragraph 0027 where the application service can compare the installed application information received (receiving installed application information is a change in the capability store) by the application service in the application update request to information about the current versions of the installed applications available through the application service...service can then send to the mobile device information identifying which installed applications have been updated....The updated application information can include a link (e.g., 
receive a notification from the computing node in responsive to an occurrence that the particular capability is present in the component. (Alsina, see fig. 2; see paragraph 0026 where mobile device can later request from the application service information identifying updates to the applications installed on the mobile device. For example, the request can include information identifying the applications installed on the mobile device...; see paragraph 0027 where the application service can compare the installed application information received (receiving installed application information is a change in the capability store) by the application service in the application update request to information about the current versions of the installed applications available through the application service...service can then send to the mobile device information identifying which installed applications have been updated....The updated application information (notification) can include a link (e.g., URL)(subscription request) to the application update that the mobile device can use to download the application update)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer and Alsina to provide the technique of if the particular capability is not present in the component: transmit a subscription request to the computing node to subscribe to the particular capability and receive a notification from the computing node in responsive to an occurrence that the particular capability is present in the component of Alsina in the system of Jacobs-Hammer in order to provide updates to applications with various improvements without creating an annoying and tedious situation for the user (Alsina, see paragraph 0002).

Buendgen teaches wherein the capabilities comprise features associated with a graphical process unit (GPU), a virtual machine (VM) management service, a communication server, or combinations thereof; (Buendgen, see figs. 3 and 7-8; see paragraph 0060 where the cloud provider to add new physical servers or machines to the hosting system…; see paragraph 0071 where facilitates the hosting system to add a guest server, which is another physical server such as using open platform, to the hosting system and shrouding (or isolating) a virtual server on the guest server from virtual server(s) on the existing physical server in the hosting system...; see paragraph 0074 where adds a guest server to the hosting system 10, as shown at block 815. The guest server added includes that hardware components that the client device 20A requests...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina and Buendgen to provide the technique of features associated with a graphical process unit. (GPU), a virtual machine (VM) management service of Buendgen in the system of Jacobs-Hammer-Alsina in order to further extend the capabilities of the system (Buendgen, see paragraph 0060).

Regarding claim 8, Jacobs-Hammer-Alsina-Buendgen further teaches wherein the computing node comprises a capability store that stores the information about the capabilities of the components. (Jacobs, see figs. 4 and 5; see paragraph 0030 where 

Regarding claim 9, Jacobs-Hammer-Alsina-Buendgen further teaches wherein the computing node is a controller virtual machine in the distributed system. (Hammer, see fig. 11; see paragraph 0024 where using virtual machines; see paragraph 0301 where services using applications 1128, 1138, and 1148. Nodes 1120, 1130, and 1140 may include hypervisors 1122, 1132, and 1142, respectively, as well as virtual machines 1124, 1134, and 1144,...; see paragraph 0026 where computing systems may: be unitary or distributed; see paragraph ) 

Regarding claims 15 and 22, Jacobs-Hammer-Alsina-Buendgen further teaches further comprising, by the capability store: receiving a publication request from a component in the distributed system to publish a capability change associated with the component; and (Hammer, see figs. 5-8; see paragraph 0099 where he PUBLISH message is sent by a service node whenever its service capabilities change; see paragraph 0249 where sends a PUBLISH message to proxy 2. This message includes information about the workflows, including management information and details or summaries of current capacities (depending on configured policies). Proxy 2, at step 750, forwards the PUBLISH message to proxy 1...; see paragraph 0108 where the service capabilities of a service node changes)


Regarding claims 16 and 23, Jacobs-Hammer-Alsina-Buendgen further teaches further comprising: detecting the capability change associated with the component; and (Hammer, see figs. 5-8; see paragraph 0099 where he PUBLISH message is sent by a service node whenever its service capabilities change; see paragraph 0249 where sends a PUBLISH message to proxy 2. This message includes information about the workflows, including management information and details or summaries of current capacities (depending on configured policies). Proxy 2, at step 750, forwards the PUBLISH message to proxy 1...; see paragraph 0108 where the service capabilities of a service node changes)
in response to the detection, sending the publication request to the capability store for publishing the capability change. (Hammer, see figs. 5-8; see paragraph 0099 where he PUBLISH message is sent by a service node whenever its service capabilities change; see paragraph 0249 where sends a PUBLISH message to proxy 2. This message includes information about the workflows, including management information and details or summaries of current capacities (depending on configured policies). Proxy 2, at step 750, forwards the PUBLISH message to proxy 1...; see paragraph 0108 where the service capabilities of a service node changes)

Regarding claims 17 and 24, Jacobs-Hammer-Alsina-Buendgen further teaches further comprising, by a processor: transmitting the query for the capabilities of the component in the distributed system to a computing node; receiving the response from the computing node, (Jacobs, see figs. 4 and 5; see paragraph 0030 where indicating to the platform that this feature has been requested and the platform initiating the availability of that feature on the wireless device; see paragraph 0034 where the application may request the feature be activated)
based on the response, determining whether a first capability criteria is met; and if the first capability criteria is not met: (i) transmitting the subscription request to the computing node to subscribe to the particular capability; and (Hammer, see figs. 5-8; see paragraph 0235 where a SUBSCRIBE message is sent by a user...The SUBSCRIBE message is a request-response sequence and the proxy sends a 200 OK response if the SUBSCRIBE message matches the service capabilities of the proxy. If a proxy's service capabilities change...)
(ii) receiving the notification from the computing node. (Hammer, see figs. 5-8; see paragraph 0235 where a SUBSCRIBE message is sent by a user...The SUBSCRIBE message is a request-response sequence and the proxy sends a 200 OK response if the SUBSCRIBE message matches the service capabilities of the proxy. If a proxy's service capabilities change...)

Regarding claims 29, 37 and 41, Jacobs-Hammer-Alsina-Buendgen further teaches wherein the capability service is further configured to track the capability store and determine whether a change in the capability store has occurred. (Alsina, see fig. 2; 

Regarding claim 33, Jacobs-Hammer-Alsina-Buendgen further teaches wherein programming instructions comprise additional programming instructions that, when executed, will cause the processor to: track the computing node and determine whether a change in the computing has occurred. (Alsina, see fig. 2; see paragraph 0026 where mobile device can later request from the application service information identifying updates to the applications installed on the mobile device. For example, the request can include information identifying the applications installed on the mobile device...; see paragraph 0027 where the application service can compare the installed application information received (receiving installed application information is a change in the capability store) by the application service in the application update request to information about the current versions of the installed applications available through the 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Hammer-Alsina-Buendgen further in view of Lorenz et al. (U.S. PGPub 2009/0319580).

Regarding claim 2, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claim 1. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach further comprising additional capability stores associated with additional controller virtual machines, wherein contents of the capability store and the additional capability stores are synchronized.
Lorenz teaches further comprising additional capability stores associated with additional controller virtual machines, wherein contents of the capability store and the additional capability stores are synchronized. (Lorenz, see fig. 2; see paragraph 0008 where executing a revision control service that is incorporated in the virtual machine manager so as to synchronize activities of the virtual machines with revision control operations…; see paragraph 0028 where synchronizes virtual machine operations, e.g., start and stop, with revision control operations...; see also claim 1)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Lorenz to provide the technique of additional capability stores associated with additional controller 

Regarding claim 3, Jacobs-Hammer-Alsina-Buendgen-Lorenz further teaches wherein the capability store is further configured to: receive a publication request from a component in the system to publish a capability change associated with the component; and (Hammer, see figs. 5-8; see paragraph 0099 where he PUBLISH message is sent by a service node whenever its service capabilities change; see paragraph 0249 where sends a PUBLISH message to proxy 2. This message includes information about the workflows, including management information and details or summaries of current capacities (depending on configured policies). Proxy 2, at step 750, forwards the PUBLISH message to proxy 1...; see paragraph 0108 where the service capabilities of a service node changes)
update the capability store based on the capability change for the component. (Jacobs, see figs. 4 and 5; see paragraph 0026 where setting parameters, updating access tables or otherwise indicating to the wireless device or the platform on the wireless device that the feature may be accessed by the wireless device…)

Regarding claim 4, Jacobs-Hammer-Alsina-Buendgen-Lorenz further teaches wherein a hypervisor of a computing node associated with the component is configured to: determine the capability change associated with the component in the system; and 
send the publication request to the capability store for publishing the capability change. (Hammer, see figs. 5-8; see paragraph 0099 where he PUBLISH message is sent by a service node whenever its service capabilities change; see paragraph 0249 where sends a PUBLISH message to proxy 2. This message includes information about the workflows, including management information and details or summaries of current capacities (depending on configured policies). Proxy 2, at step 750, forwards the PUBLISH message to proxy 1...; see paragraph 0108 where the service capabilities of a service node changes)

Claims 10-11, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Hammer-Alsina-Buendgen in view of Zhu et al. (U.S. PGPub 2016/0164722).

Regarding claim 10, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claim 7. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein programming instructions comprise additional programming instructions that, 
Zhu teaches wherein programming instructions comprise additional programming instructions that, when executed, will cause the processor to: determine a first capability criteria based on a first version of an application program, wherein the first capability criteria comprises a condition that the particular capability is present in the component. (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Zhu to provide the technique of determining a first capability criteria based on a first version of an application program, wherein the first capability criteria comprises a condition that the particular capability is present in the component of Zhu in the system of Jacobs-Hammer-Alsina-Buendgen in order to reduce downtime and allow client system to switch between different versions of service (Zhu, see paragraph 0032).

Regarding claim 11, Jacobs-Hammer-Alsina-Buendgen-Zhu further teaches wherein programming instructions comprise additional programming instructions that will cause the processor to: if the first capability criteria is not met, additionally: (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....)
determine a second capability criteria based on a second version of the application program so that the second capability criteria is met; and (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....; see paragraph 0099 where determine whether the current service is experiencing problems. The computer system and/or a system administrator may determine and/or detect problem with the current service based on the evaluation of the current service ...; see paragraph 0100 where configure the one or more clients to operate in an old-write, old-read mode...; see 
execute the second version of the application program; if the first capability criteria is met, execute the first version of the application program. (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....; see paragraph 0099 where determine whether the current service is experiencing problems. The computer system and/or a system administrator may determine and/or detect problem with the current service based on the evaluation of the current service ...; see paragraph 0100 where configure the one or more clients to operate in an old-write, old-read mode...; see paragraph 0106 where configure the one or more clients to operate in a new-write, new-read mode)

Regarding claims 18 and 25, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claims 17 and 24. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach comprising, by the processor: determining the first capability criteria based on a first version of an application program, wherein the first capability criteria 
if the first capability criteria is not met, additionally: determining a second capability criteria based on a second version of the application program so that the second capability criteria is met; and
executing the second version of the application program; if the first capability criteria is met, executing the first version of the application program.
Zhu teaches comprising, by the processor: determining the first capability criteria based on a first version of an application program, wherein the first capability criteria comprises a condition that one or more capabilities are present in the one or more components; (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....)
if the first capability criteria is not met, additionally: determining a second capability criteria based on a second version of the application program so that the second capability criteria is met; and (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for 
executing the second version of the application program; if the first capability criteria is met, executing the first version of the application program. (Zhu, see fig. 3; see paragraph 0098 where evaluate the new service. For example, the performance new service may be analyzed to determine whether the new service is meeting expectations. The computer system and/or a system administrator may evaluate the new service using automated tools, for example. In some cases, the performance of the current service and the performance of the new service may be compared. The computer system may "flight" the new service for evaluation and, if necessary, roll back the new service without disrupting the one or more clients....; see paragraph 0099 where determine whether the current service is experiencing problems. The computer system and/or a system administrator may determine and/or detect problem with the current service based on the evaluation of the current service ...; see paragraph 0100 where configure the one or more clients to operate in an old-write, old-read mode...; see 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Zhu to provide the techniques of determining the first capability criteria based on a first version of an application program, wherein the first capability criteria comprises a condition that one or more capabilities are present in the one or more components, determining a second capability criteria based on a second version of the application program so that the second capability criteria is met and executing the second version of the application program and if the first capability criteria is met, executing the first version of the application program of Zhu in the system of Jacobs-Hammer-Alsina-Buendgen in order to reduce downtime and allow client system to switch between different versions of service (Zhu, see paragraph 0032).
 
Claims 26-28, 30-32, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs-Hammer-Alsina-Buendgen in view of Yang et al. (U.S. PGPub 2019/0005606).

Regarding claims 26, 34 and 38, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claims 1, 14 and 21. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise features associated with GPU availability for extensive computation.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Yang to provide the technique of the capabilities comprise features associated with GPU availability for extensive computation of Yang in the system of Jacobs-Hammer-Alsina-Buendgen in order to significantly improve the performance of the computing system (Yang, see paragraphs 0003 and 0110).

Regarding claims 27, 35 and 39, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claims 1, 14 and 21. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise features associated with image sensor availability for capturing image data.
Yang teaches wherein the capabilities comprise features associated with image sensor availability for capturing image data. (Yang, see paragraph 0108 where real-time object detection system, YOLO (You Only Look Once), was used to detect objects in 416.times.416 color images that were transferred using a first batch size of 160 images and a second batch size of 80 images from two NVMe solid state drives to two GPU memories, and in a third batch size of 160 images from one NVMe solid state drive to one GPU memory...)


Regarding claims 28, 36 and 40, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claims 1, 14 and 21. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise features associated with availably of an artificial intelligence (AI) engine for performing AI tasks.
Yang teaches wherein the capabilities comprise features associated with availably of an artificial intelligence (AI) engine for performing AI tasks. (Yang, see figs. 3A-3B and 7; see paragraph 0021 where user application programs 120, such as video rendering programs, animation rendering programs, image processing programs, machine learning programs…; see paragraph 0040 machine learning program; see paragraph claim 50 where having machine-learning capabilities)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Yang to provide the technique of the capabilities comprise features associated with availably of an artificial intelligence (AI) engine for performing AI tasks of Yang in the system of Jacobs-Hammer-Alsina-Buendgen in order to significantly improve the performance of the computing system (Yang, see paragraphs 0003 and 0110).

Regarding claim 30, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claim 7. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise a feature associated with GPU availability for extensive computation.
Yang teaches wherein the capabilities comprise a feature associated with GPU availability for extensive computation. (Yang, see figs. 3A and 3B; see paragraph 0042 where the user application 120 or another application requests additional GPU virtual memory such that there is not sufficient GPU physical memory 140 to map to the GPU virtual memory 134…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Yang to provide the technique of the capabilities comprise features associated with GPU availability for extensive computation of Yang in the system of Jacobs-Hammer-Alsina-Buendgen in order to significantly improve the performance of the computing system (Yang, see paragraphs 0003 and 0110).

Regarding claim 31, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claim 7. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise a feature associated with image sensor availability for capturing image data.
Yang teaches wherein the capabilities comprise a feature associated with image sensor availability for capturing image data. (Yang, see paragraph 0108 where real-time 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Jacobs-Hammer-Alsina-Buendgen and Yang to provide the technique of the capabilities comprise features associated with image sensor availability for capturing image data of Yang in the system of Jacobs-Hammer-Alsina-Buendgen in order to significantly improve the performance of the computing system (Yang, see paragraphs 0003 and 0110).

Regarding claim 32, Jacobs-Hammer-Alsina-Buendgen teaches all the features of claim 7. However, Jacobs-Hammer-Alsina-Buendgen does not explicitly teach wherein the capabilities comprise a feature associated with availably of an artificial intelligence (AI) engine for performing AI tasks.
Yang teaches wherein the capabilities comprise a feature associated with availably of an artificial intelligence (AI) engine for performing AI tasks. (Yang, see figs. 3A-3B and 7; see paragraph 0021 where user application programs 120, such as video rendering programs, animation rendering programs, image processing programs, machine learning programs…; see paragraph 0040 machine learning program; see paragraph claim 50 where having machine-learning capabilities)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
U.S. PGPub 2016/0246635, which describes dynamic management of virtual functions on sr-iov capable hypervisors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 

/MENG VANG/Primary Examiner, Art Unit 2457